Citation Nr: 1411490	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), chronic depression, bipolar disorder, obsessive compulsive disorder and psychosis.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a bilateral foot injury.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bladder disorder.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a psychiatric disorder.  

8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to an initial disability rating in excess of 30 percent for irritable colon syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2013, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

The issues of entitlement to service connection for a low back disability, a psychiatric disorder and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by an unappealed February 2005 rating decision on the basis that there was no evidence of a chronic disability etiologically linked to the Veteran's service.  

2.  The evidence received since the February 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  

3.  Service connection for a psychiatric disorder, to include PTSD, psychosis, obsessive compulsive disorder, chronic depression and bipolar disorder, was denied by an unappealed August 2006 rating decision on the basis that new and material evidence had not been submitted to reopen the claim.  

4.  The evidence received since the August 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD, psychosis, obsessive compulsive disorder, chronic depression and bipolar disorder.  

5.  Service connection for a left knee disability was denied by an unappealed July 2008 rating decision on the basis that there was no new and material evidence submitted to reopen the claim.  

6.  The evidence received since the July 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.  

7.  During the September 2013 Board hearing, the Veteran withdrew his appeal to reopen a claim of entitlement to service connection for residuals of a bilateral foot disability.  

8.  During the September 2013 Board hearing, the Veteran withdrew his appeal to reopen a claim of entitlement to service connection for a bladder disorder.  

9.  During the September 2013 Board hearing, the Veteran withdrew his claim for an initial increased disability rating for irritable colon syndrome.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, psychosis, obsessive compulsive disorder, chronic depression and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).  

4.  The criteria for withdrawal of a substantive appeal of the issue to reopen a claim of entitlement to service connection for residuals of a bilateral foot injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal of the issue to reopen a claim of entitlement to service connection for a bladder disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

6.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial disability rating for irritable colon syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claims of entitlement to service connection for a low back disability, a psychiatric disorder and a left knee disability which were all initially denied by a rating decision dated in February 2005 on the bases that there was no evidence of any chronic low back disability etiologically linked to service, that there was no evidence corroborating the Veteran's alleged stressor or evidence of a psychosis within one year of his discharge from service, and that there was no evidence that his left knee disability was etiologically linked to service.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

The Veteran did not appeal the decision and it is now final.  

The Veteran attempted to reopen his claims for service connection for a left knee disability and for a psychiatric disorder in February 2006.  

In a rating decision dated in August 2006, the RO denied his attempt to reopen the claims for service connection for a left knee disability and a psychiatric disorder on the bases that new and material evidence had not been submitted to reopen the claims.  The Veteran did not appeal the rating decision and it is now final.  

The Veteran again attempted to reopen his claim for service connection for a left knee disability in April 2007.  

In a rating decision dated in March 2008, the RO appears to have reopened and denied his claim on the basis that there was no evidence of a chronic left knee disability in service and because the criteria for a compensable rating for arthritis within one year of service had not been met because there was no X-ray evidence of involvement of 2 or more major joints or objective evidence of limitation of motion.  

After further evidence was received, a rating decision dated in July 2008 denied the Veteran's attempt to reopen his claim for service connection for a left knee disability on the basis that new and material evidence had not been received.  The Veteran did not appeal the March 2008 or July 2008 rating decisions.  

The RO received the Veteran's instant request to reopen his claims for service connection for low back and left knee disabilities, as well as a psychiatric disorder, including PTSD, depression and psychosis in September 2008.   

As the Veteran did not appeal the February 2005, August 2006 and July 2008 rating decisions, and no new and material evidence pertinent to the claims was received by VA within one year from the dates that the RO mailed notices of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2013).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Low Back

The evidence on file at the time of the February 2005 rating decision consisted of the Veteran's service treatment records reflecting treatment for complaints of neck and back pain after a fight in September 1998 and complaints of a sore back in December 1999.  There were no subsequent complaints, findings, treatment or diagnoses.  

Evidence of record at the time of the February 2005 rating decision also included VA and private treatment records, as well as records from Social Security Administration (SSA).  These records show no relevant low back complaints, findings, treatment or diagnoses.  

The evidence associated with the claim file subsequent to the February 2005 rating decision includes VA treatment records dated in May 2008, June 2008, January 2010 and December 2010 that show that the Veteran gave a history of low back pain since 1998 in service.  The evidence also includes a June 2010 private chiropractic treatment record reflecting low back pain and limitation of motion.  

The transcript of the Veteran's testimony at his September 2013 hearing has also been associated with the claim file since the February 2005 hearing.  The Veteran testified that his back was injured in service during a fight with another soldier.  He further testified that he did not report back pain at the time of his discharge because he believed his back pain was already documented in his service treatment records and that those records would reflect that he had been frequently given medication for his pain. 

The VA treatment records, as well as the private chiropractic treatment records are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  The VA treatment records, dating as early as May 2008 show the Veteran complains of low back pain since service, suggesting there may be an etiological link between any current low back disability and the Veteran's in-service low back complaints.  Likewise, his testimony in September 2013 further suggests an etiological link between his current complaints and his service.  The June 2010 private chiropractic treatment record shows objective evidence of a current low back disability.  

Since the lack of evidence of a chronic low back disability etiologically linked to the Veteran's service was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist by providing medical evidence of a current low back disability and a history etiologically linking his current low back complaints to service.  

New and material evidence has been received to reopen the claim for service connection for a low back disability, and reopening the claim is warranted.  

Psychiatric Disorder

The evidence on file at the time of the August 2006 rating decision consisted of the Veteran's service treatment records reflecting the Veteran's reported fear of tight or enclosed spaces in an August 1996 medical questionnaire for potential respirator users.  He complained of light-headedness and shortness of breath during a fire drill in September 1998 and was assessed with heat stress injury.  One day later, in October 1998, he again complained of difficulty breathing and of being worried.  Claustrophobia or declimatization was considered as causes.  There were no subsequent complaints, findings, treatment or diagnoses.  

Evidence of record at the time of the August 2006 rating decision also included VA and private treatment records, as well as records from SSA.  These records show the Veteran was diagnosed with depression as early as November 2000, with PTSD as early as December 2001 and with psychosis as early as February 2005.  

The evidence of record at the time of the August 2006 rating decision included a written statement from the Veteran's mother, received in March 2004.  His mother indicated that he was a healthy, productive and well-adjusted young man prior to his enlistment.  She became worried about him at the time of his graduation from boot camp and noted that he began to hallucinate in service and suffered from depression in service.  Since service he continued to suffer from depression, as well as anxiety, paranoia and nervousness.  

The evidence associated with the claim file subsequent to the August 2006 rating decision includes written information submitted by the Veteran regarding his alleged stressors.  

The transcript of the Veteran's testimony at his September 2013 hearing has also been associated with the claim file since the August 2006 rating decision.  The Veteran testified that he and two others were sexually molested by a petty officer and that he testified at the officer's court martial. 

The submitted stressor information and the Veteran's testimony regarding his stressors in service are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  With further development, the information provided regarding the Veteran's alleged stressors might be verified or corroborated.  

Since the lack of stressor information was in part the basis for the denial of the claim in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist.  

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, and reopening the claim is warranted.  

Left Knee

The evidence on file at the time of the July 2008 rating decision consisted of the Veteran's service treatment records reflecting treatment for complaints of a bruised left knee, assessed as patellar femoral syndrome versus minor sprain in December 1999, with no subsequent complaints, findings, treatment or diagnoses.  

Evidence of record at the time of the July 2008 rating decision also included VA and private treatment records, as well as records from SSA.  These records show the Veteran complained of chronic left knee pain as early as December 2000.  A February 2001 VA MRI scan of the left knee further showed evidence of minimal arthritis.  

March 2008 and April 2008 VA examination reports were also of record at the time of the July 2008 rating decision.  The examination reports reflect diagnoses of left knee bursitis and chondromalacia respectively.  Both examination reports indicate that X-ray studies of the left knee were normal and neither provides an opinion as to the etiology of the diagnosed left knee disability.  

Evidence of record at the time of the July 2008 rating decision also included written statements regarding the Veteran's left knee disability from his mother, received in May 2006, and from another sailor who served with the Veteran, received in May 2008.  

In her statement, the Veteran's mother indicated that his knee began to bother him while he was assigned to USS Ashland and that he continued to have left knee problems after service.  

In his statement, the sailor indicated that he was a shipmate of the Veteran's aboard the USS Ashland and witnessed the Veteran's numerous attempts to get treatment for knee pain.   

The evidence associated with the claim file subsequent to the July 2008 rating decision includes the transcript of the Veteran's testimony at his September 2013 hearing.  The Veteran testified that his left knee was injured in service and that he continued to have left knee pain at the time of his discharge examination.  He further testified that he did not report left knee pain at the time of his discharge because, although he did have pain at that time, he believed his knee pain was already documented in his service treatment records and he had been frequently given medication for his pain.  The Veteran testified that he had had no left knee injuries after his discharge from service.  

The Veteran's testimony is certainly new, in that it was not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  The Veteran's testimony regarding his in-service knee pain and that he has experienced no left knee injuries after his discharge suggests there may be an etiological link between any current left knee disability and his service.  

Since the lack of evidence of an etiological link between the Veteran's current left knee disability and his service was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist.  

New and material evidence has been received to reopen the claim for service connection for a left knee disability, and reopening the claim is warranted.  

Withdrawal of Appeals

At the Board hearing in September 2013, prior to the promulgation of a decision, the Veteran requested his petition to reopen the previously denied claims of entitlement to service connection for residuals of a bilateral foot injury and for a bladder disorder, as well as a claim for an initial increased disability rating for irritable colon syndrome be withdrawn.  There remain no allegations of errors of fact or law for appellate consideration and dismissal is warranted.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and, to this extent only, the appeal is granted.  

The petition to reopen a claim for service connection for residuals of a bilateral foot injury is dismissed.  

The petition to reopen a claim for service connection for a bladder disorder is dismissed.  

The appeal for an increased initial disability rating for irritable colon syndrome is dismissed.  


REMAND

On the reopened claims for service connection, the evidence of record is insufficient to decide  the claims.  Further development is required.  

Because the Veteran's claimed stressor includes allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  

During the September 2013 hearing, the Veteran testified that his stressor occurred when he was fondled by a drunken petty officer while they were wrestling.  He testified at the petty officer's court martial for molesting the Veteran and 2 other sailors.  The Veteran has not provided any dates for the alleged sexual assault and there is no evidence of his testimony at the court martial in the claim file.  In a statement received in March 2010, the Veteran stated that the name of his molester was MS Hickson.  

The Veteran also submitted statements regarding other alleged in-service stressors.  He stated he was threatened with a hatchet on New Year's Eve in 1998 and was assaulted in September 1998 by another sailor named Robinson and his ribs were fractured.  He indicated that the September 1998 assault was a result of a fight and that both he and Robinson were charged with assault and disorderly conduct.  

Available service personnel records show the Veteran was charged with assault and disorderly conduct in September 1998, while a September 1998 service treatment records indicates he had bruised ribs as a result of a fight.  Further effort is required to attempt to verify the Veteran's claimed stressors.  

Although the Veteran has repeatedly been diagnosed with PTSD and several treatment records note his report of sexual molestation in service, the examiners have not specifically identified the stressor the PTSD diagnosis was based on.  Several psychiatric evaluations additionally note that the Veteran had an abusive childhood.  A December 2002 private brief referral summary notes the Veteran had no military related PTSD, but did have childhood trauma.  

The evidence of record does not show that the Veteran's claimed personal assaults have been confirmed or that attempts at verification have been made.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  In addition, the RO must verify that the Veteran's complete service personnel file is associated with the record.  

Post-service private and VA treatment records further show diagnoses of major depressive disorder, obsessive compulsive disorder and psychosis.  Several treatment records note the Veteran's history of taking Zoloft for diagnosed depression prior to his enlistment in the Navy.  

With regard to his claims for service connection for low back and left knee disabilities, the Veteran testified that his current disabilities are resultant from in-service injuries.  He testified that he injured his low back in September 1998 during a fight and that he injured his left knee several times when he hit it on ladders aboard ship.  He further testified that he has not reinjured his left knee.  

A February 2001 VA MRI of the left knee reveals the Veteran had arthritis within one year of his discharge from service.  VA and private treatment records show current diagnoses of minimal arthritis in the left knee.  

However, March 2008 and April 2008 VA orthopedic examination reports note that X-ray studies of the left knee were normal and diagnose left knee bursitis and chondromalacia respectively.  

VA examinations and medical opinions are needed to decide the claims.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records since October 2012 have not been associated with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2012 from the Puget Sound, Washington, VAMC.  

2.  Make another request for the Veteran's complete service personnel records.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.  

3.  Pursuant to 38 C.F.R. § 3.304(f), ask the Veteran to identify alternative sources for supporting evidence of the alleged personal assaults in service.  If the Veteran identifies additional evidence, assist him in obtaining the evidence in accordance with 38 C.F.R. 
§ 3.159.  

4.  After associating all outstanding records with the claim folder, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder present and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressor on which the diagnosis is based must be identified.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  

The entire claim file is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed so they can be available to the examiner for review.  

The examiner is to provide a diagnosis for any low back and/or left knee disabilities present, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back and/or left knee disabilities are related to any incident of the Veteran's military service.  The examiner must address MRI evidence of arthritis in the left knee within one year of the Veteran's service discharge, as well as subsequent X-ray studies that are normal.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, readjudicate the appeal on a de novo basis.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


